People ex rel. DerGarabedian v Rice (2014 NY Slip Op 05140)
People ex rel. DerGarabedian v Rice
2014 NY Slip Op 05140
Decided on July 7, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 7, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
L. PRISCILLA HALL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2014-06151	DECISION, ORDER, & JUDGMENT

[*1]The People of the State of New York, ex rel. Michael DerGarabedian, on behalf of Michael Elardo, petitioner,
vKathleen Rice, etc., et al., respondents.
DerGarabedian, Dillon, Nathan, Marino & Rodriguez, Rockville Centre, N.Y. (Michael DerGarabedian pro se of counsel), for petitioner.
Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County Felony Complaint No. 012065/14.
ADJUDGED that the writ is sustained, without costs or disbursements, and bail on Nassau County Felony Complaint No. 012065/14 is reduced to the sum of $50,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $50,000 or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
SKELOS, J.P., HALL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court